Harper, J.,
delivered the opinion of the Court.
We are of opinion, that the decree of Chancellor Gairlard, and that of the Court of Appeals, settled every thing in relation to the claim for an account of the rents and profits of Mrs.- Dupont’s separate estate, except in the event of there being found a surplus of rents and profits, over and above the amount of family expenses; and that so much of the case is not properly before us. • The decree of Chancellor Thompson, on exceptions to the commissioner’s report on the subject of these rents and profits, was in the nature of a final decree, and was not appealed from; but if it were now properly before us on appeal, we do not perceive the. errors of the com*283missioner’s report, nor have we the means to correct them. • In the last decree of the Chancellor, which is the immediate subject of appeal, we concur. The ground in relation to interest on the annual hire of the slaves, was abandoned in the argument; and we see no reason to vary the direction in relation to costs. The appeal is therefore dismissed.
Johnson, J., and O’Neall, J., concurred.

Decree affirmed.